Case 3:20-cv-07739-SK Document 1-9 Filed 11/02/20 Page 1 of 2




                      EXHIBIT I
          Case 3:20-cv-07739-SK Document 1-9 Filed 11/02/20 Page 2 of 2




U.S. Department
of Transportation                    General Counsel                       1200 New Jersey Ave., S.E.
                                                                           Washington, DC 20590

Office of the Secretary
of Transportation




                                          7/14/2020


Lee Fang
First Look Media
604 Mission Street
7th Floor
San Francisco, CA 94105

File No. 2020-293

Dear Mr. Fang:

The purpose of this letter is to acknowledge receipt of your recent request for records under the
Freedom of Information Act (FOIA), 5 U.S.C. 552. You requested copies of written
agreements and reports filed under the Intergovernmental Personnel Act known as the IPA
Mobility Program, for all officials at the Office of the Secretary appointed under this program
during the period of Jan. 21, 2017 through July 10, 2020 to this agency; and a list of names of
officials hired through the IPA program to this agency. (See Request)

Please be advised that all FOIA requests will be handled on a first-in/first-out basis. Your
request will be addressed in the order it was received. We regret any inconvenience caused by
the delay.

Processing fees may apply for FOIA requests as set forth in the Department of Transportation’s
(DOT) FOIA regulation (49 CFR Part 7.41).

If you have questions concerning your request, please call our FOIA Request Service Center at
(202) 366-4542.

Sincerely,

Darlene A. Wallace
Darlene A. Wallace
Office of the Secretary
FOIA Program Assistant
